UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported)May 22, 2012 Multi-Color Corporation (EXACT NAME OF REGISTRANT AS SPECIFIED IN CHARTER) Ohio 0-16148 31-1125853 (STATE OR OTHER JURISDICTION OF INCORPORATION) (COMMISSION FILE NUMBER) (IRS EMPLOYER IDENTIFICATION NO.) 4053 Clough Woods Dr.Batavia, Ohio (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES) (ZIP CODE) Registrant's telephone number, including area code 513/381-1480 (FORMER NAME OR FORMER ADDRESS, IF CHANGED SINCE LAST REPORT) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. Effective May22, 2012, the Compensation& Organization Development Committee (the “Committee”) of the Board of Directors of Multi-Color Corporation (“the Company”) approved the following compensation for executive officers: Name Bonus Payout for Annual Organic Earnings Growth One Time Integration Bonus Payment Annual Salary Effective July 1, 2012 Equity Awards Nigel Vinecombe, President and CEO 3,391 Restricted Shares Sharon Birkett, Vice President and CFO Options to Purchase 5,000 Shares In connection with the increase in Mr. Vinecombe’s base salary, the Company and Mr. Vinecombe entered into an Amended and Restated Employment Agreement effective as of May 22, 2012 (the “Amended and Restated Employment Agreement”) pursuant to which the Company’s obligations to make $50,000 in 2012 contributions to his superannuation fund are eliminated. The foregoing description of the Amended and Restated Employment Agreement does not purport to be complete and is qualified in its entirety by reference to the full text of the exhibit to be filed and incorporated herein by reference. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. The information contained in Item 1.01 above is incorporated by reference into this Item 5.02. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MULTI-COLOR CORPORATION By: /s/ Sharon E. Birkett Name: Sharon E. Birkett Title: Vice President, Chief Financial Officer Date: May 25, 2012
